DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a rotavirus vaccine composition comprising an antigenic thermally-inactivated rotavirus having a substantially intact particle structure that is triple-layer, double-layer or a combination of both, an adjuvant (“a material that enhances an immune response to an antigen”, see instant specification, paragraph [0080]), and a sterile pharmaceutically acceptable carrier.  The particles are produced by a method of suspending the particles in an aqueous buffer having an osmolality in the range of about 200-500 mOsm, comprising a concentration of salt of a divalent cation in the range of about 1 mM-15mM and an amount of a sugar and/or sugar alcohol in the range of about 1-20% w/v, then exposing that starting preparation of particles to a temperature in the range of about 50°C to 73°C, inclusive, for an incubation time in the range of about 30 minutes to 24 hours, inclusive, thereby producing an antigenic thermally-inactivated rotavirus.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knape et al. (US 2002/0155128 A1, of record in the IDS filed 12/20/2019) discloses a bovine rotavirus that is heat-inactivated, combined with an adjuvant and a sterile pharmaceutically acceptable carrier (see abstract, page 3, paragraphs [0034, [0036]-[0038], [0049]-[0051]) for immunization of cows.  Knape only discloses heat inactivation for a period of time sufficient to inactivate the rotavirus, but does not give any details as to exactly how the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/STACY B CHEN/Primary Examiner, Art Unit 1648